DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachmann (WO 2011039563 A1) in view of Arvidsson (US PGPub No. 2010/0006275).
Regarding claim 1, Bachmann discloses a heat exchanger (Figs. 1-9) for the exchange of heat between a first fluid (fluid flowing inside channels 15, Fig. 6) and at least one other fluid (fluid flowing between the channels 15, Fig. 6), wherein the heat exchanger is a laminate heat exchanger (the heat exchanger 1 is formed by laminating plates 3a and 3b), the heat exchanger comprising:
a core (heat exchanger 1), wherein the core comprises a plurality of laminate members (plates 3a and 3b shown in Fig. 6), the core comprising:
at least one flow path (channel 15 and flow channels between the channels 15); a manifold in communication with the at least one flow path (manifold 5 and 6 section of the heat exchanger 1), wherein the manifold comprises: void formed in the core (openings 13, Fig. 2); and end caps (cavities of the end plates that closes the manifolds 5 and 6, see the annotated figure below), wherein the void extends through the plurality of laminate members (see Fig. 6), and in that the end caps are configured to seal the void at both ends of the core (opposite ends of the heat exchanger as shown in Fig. 6), each end cap being a non-flat end cap (the cavity shape of the caps is a non-flat structure).

    PNG
    media_image1.png
    850
    1244
    media_image1.png
    Greyscale


Bachmann fails to explicitly disclose each non-flat end cap forms a curved manifold end.
Arvidsson (Fig. 4) discloses each non-flat end cap forms a curved manifold end (an end plate 3 with a dome shaped cover 9 that closes and forms a curved manifold end as shown in the cross-section view of the heat exchanger in Fig. 4). 
Thus, Bachmann's end caps as shown in the annotated figure above may be replaced with dome shaped covers 9 that cover the oval openings of Bachmann.
It would have been obvious to one skilled in the art to have provided each non-flat end cap forms a curved manifold end in order for increased strength and firmness of the product (paragraph 0035 of Arvidsson).
Regarding claim 2, Bachmann as modified further discloses wherein the heat exchanger is for allowing the exchange of heat between two fluids, the at least one flow path comprising:
a first flow path and a second flow path (the heat exchanger 1 includes the channels 15 for a fluid flowing within and channels for another fluid flowing between the channels 15, see Fig. 6).
Regarding claim 4, Bachmann as modified further discloses wherein the plurality of laminate members comprises:
a plurality of fluid enclosures arranged to at least partially define the at least one flow path (inner space of the channels 15);
at least one separating plate (plates 3a and 3b with openings 13) for separating each of the plurality of fluid enclosures (the plates 3a and 3b with openings 13 separate each of the channels 15); a base plate (see the annotated figure above); and a top plate (see the annotated figure above).
Regarding claim 5, Bachmann as modified further discloses wherein at least one of the base plate or the top plate integrally comprises the at least one of the non-flat end caps (the top of bottom plates respectively has the end caps as shown in the annotated figure above).
Regarding claim 6, Bachmann as modified further discloses wherein the at least one non-flat end cap is ellipsoidal, torispherical, hemispherical, or any other curved shape (the dome shaped caps as modified have a curved shape).
Regarding claim 7, Bachmann as modified further discloses wherein the heat exchanger comprises at least one flange (the heat exchanger 1 has a connecter 8a, Fig. 1 and the connector 8a has a flange 25, Fig. 3) for mounting the heat exchanger to other components (for mounting a pipe 30, Fig. 8).
Regarding claim 8, Bachmann as modified further discloses wherein the manifold comprises:
an inlet (connector 8a);
an outlet (connector 8b);
a supply plenum in fluid communication with the inlet (inner volume of the manifold 5); and
a return plenum in fluid communication with the outlet (inner volume of the manifold 6).
Regarding claim 9, Bachmann as modified further discloses wherein the lengthways cross-section of one or both of the supply plenum and the return plenum is elliptical, rounded rectangular, or stadium-shaped (the cross-section of openings 13 are stadium shaped, see Fig. 2).
Regarding claim 10, Bachmann as modified further discloses wherein the widthways cross-section of one or both of the supply plenum and the return plenum is spherical, elliptical, rounded rectangular, stadium-shaped, or any other suitable shape (the opening 9 in the connector 8a within the manifold 5 is stadium shaped).
Regarding claim 11, Bachmann as modified further discloses wherein the supply plenum and the return plenum are separated by a plenum wall (see the annotated figure above).
Regarding claim 12, Bachmann as modified further discloses wherein the non-flat configuration of the end cap allows stresses in the end cap to be more uniformly distributed than if the end cap were flat (the taped wall of the end caps reduce stress concentration by increasing an angle to adjoining surfaces, thus the stress is uniformly distributed than a corner with a sharp angle).
Response to Arguments
Applicant’s arguments dated 7/1/2022 with respect to claim(s) 1-2 and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763